     Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 1 of 8




Kate D. David
Office Managing Partner

600 Travis, Suite 2350
Houston, Texas 77002
Direct: 713.525.6258
Fax: 713.647.6884
kate.david@huschblackwell.com


                                          January 18, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse
515 Rusk Street, Room 11535
Houston, Texas 77002

        Re:     Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
                In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:


In accordance with the Court’s Amended Preliminary Injunction, please find the January 5, 2019
through January 13, 2019 weekly report. Of 551 misdemeanor arrestees, there were a total of 68
who were not present for their initial bail hearing, before a Hearing Officer, within 48 hours of
arrest. Please see below:

                          Reason                                      Count
                          Medical-condition                              28
                          Mental-illness or Intellectual-disability      11

                          Other reason not present                       18

                          Hearing more than 48 hours after arrest        11




                                               Sincerely,

                                               /s/ Kate David

                                               Kate D. David
                             Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 2 of 8



CONFIDENTIAL Weekly Report: Hearing over 48 hours or not present from January 5, 2019 to January 13, 2019



                                                                          PC Docket                                                             Arresting
 Defendant Name        CaseNbr           CourtID      Arrest Date                               Present     Not Present Reason   DefendantSPN
                                                                          Setting Date                                                          Agency
                                                                                                                                                PASADENA
 VILLARREAL,
                       222283301010               1    1/4/2019 10:00          1/5/2019 2:00    No          Medical-condition         2779674   POLICE
 ARNOLD
                                                                                                                                                DEPARTMENT
 CAMPOS,                                                                                                                                        CONSTABLE
                       224099101010               4    1/4/2019 22:00          1/5/2019 7:00    No          Medical-condition         2346448
 RUBEN                                                                                                                                          PCT 5
                                                                                                                                                PASADENA
 GILMORE, KERI         223838601010               7    1/4/2019 23:30          1/5/2019 7:00    No          Medical-condition         2610717   POLICE
                                                                                                                                                DEPARTMENT
                                                                                                                                                HOUSTON
 SOUTH, JOSHUA
                       223896701010             13       1/4/2019 7:00         1/5/2019 7:00    No          Medical-condition         2221839   POLICE
 MICHAEL
                                                                                                                                                DEPARTMENT
                                                                                                            Per HCSO,
 SULEIMAN,                                                                                                                                      CONSTABLE
                       224104501010               8      1/5/2019 2:15        1/5/2019 20:00    No          Defendant was             2977524
 FERAS AHMAD                                                                                                                                    PCT 1
                                                                                                            combative.
                                                                                                                                                HOUSTON
 WILLIAMS,
                       224104801010             13       1/5/2019 6:23        1/5/2019 20:00    No          Medical-condition         2583195   POLICE
 MICHAEL E
                                                                                                                                                DEPARTMENT
                                                                                                                                                HOUSTON
 KING, LESLIE
                       224086401010               3    1/3/2019 22:49         1/5/2019 23:00    Yes                                   2969182   POLICE
 LEON
                                                                                                                                                DEPARTMENT
 TAYLOR,                                                   11/16/2018                                                                           HARRIS
                       219368301010               5                           1/5/2019 23:00    Yes                                   2824684
 JEVONNTE                                                       14:09                                                                           COUNTY D. A.
                                                                                                                                                HOUSTON
 ALEXANDER,
                       224107901010             14       1/5/2018 8:18         1/6/2019 7:00    Yes                                   1238113   POLICE
 WILLIAM EARL
                                                                                                                                                DEPARTMENT
                                                                                                                                                BAYTOWN
 GOODEN, ZANE          215872701010             14     1/5/2019 21:51          1/6/2019 7:00    No          Refused                   2910902   POLICE
                                                                                                                                                DEPARTMENT




                                                                       CONFIDENTIAL
                   Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 3 of 8



                                                                                                          HOUSTON
JUMBE, HADUA   224112301010    11   1/5/2019 17:38   1/6/2019 16:00   No    Medical-condition   2980041   POLICE
                                                                                                          DEPARTMENT
                                                                                                          HOUSTON
WRIGHT,
               224111801010     3   1/5/2019 17:53   1/6/2019 16:00   No    Medical-condition   1722728   POLICE
KATRINA
                                                                                                          DEPARTMENT
JOHNSON,                                                                                                  HOUSTON
               223456301010
CHRISTOPHER                     7   1/5/2019 19:27    1/7/2019 2:00   No    Medical-condition   2550378   POLICE
               223456401010
JERROD                                                                                                    DEPARTMENT
PAXTON,
                                                                                                          CONSTABLE
BRENNA         224127401010     6   1/6/2019 17:08    1/7/2019 4:00   No    Medical-condition   2980134
                                                                                                          PCT 4
ELIZABETH
                                                                                                          HOUSTON
ANDREWS,                                                                    In " SEG " -
               224128301010    14   1/6/2019 15:34   1/7/2019 10:00   No                        2186300   POLICE
JAMIL KIERAN                                                                Combative per PD
                                                                                                          DEPARTMENT
                                                                            Mental-illness or             HOUSTON
WRIGHT,
               224120601010    14   1/6/2019 12:35   1/7/2019 18:00   No    Intellectual-       2724589   POLICE
PATIENCE
                                                                            disability                    DEPARTMENT
                                                                                                          SHERIFFS
                                                                            Mental-illness or
SPARKS,        224095201010                                                                               DEPARTMENT
                               11   1/7/2019 19:34   1/7/2019 23:00   No    Intellectual-       2152231
KORTNE DSHAE   224043301010                                                                               HARRIS
                                                                            disability
                                                                                                          COUNTY
SAYERS,                                                                                                   HOUSTON
TERRANCE       224135301010     1    1/6/2019 0:23    1/8/2019 4:00   Yes                        805591   POLICE
ALLAN                                                                                                     DEPARTMENT
MINCKS,                                                                                                   BAYTOWN
MICHELLE       224138301010     7   1/7/2019 18:00    1/8/2019 7:00   No    Medical-condition   2314606   POLICE
DIONE                                                                                                     DEPARTMENT
PEMBERTON,                                                                  Mental-illness or             HOUSTON
MATTHEW        224140301010     8   1/7/2019 18:35    1/8/2019 7:00   No    Intellectual-       1667512   POLICE
ROBERT                                                                      disability                    DEPARTMENT
FAISON,                                                                                                   BAYTOWN
                                                                            Combative per
JONATHAN       221183401010     9   1/7/2019 19:30   1/8/2019 10:00   No                        2370391   POLICE
                                                                            HCSO
LEROY                                                                                                     DEPARTMENT




                                                 CONFIDENTIAL
                   Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 4 of 8



ARCENEAUX,                                                                                                    HOUSTON
KIMBERLY       224140701010     2    1/7/2019 16:30   1/8/2019 13:00   No    Medical-condition      2436728   POLICE
JANAN                                                                                                         DEPARTMENT
KENNISON,                                                                    Mental-illness or                BAYTOWN
MARY           224142501010    15    1/7/2019 22:47   1/8/2019 16:00   No    Intellectual-          2980282   POLICE
ELIZABETH                                                                    disability                       DEPARTMENT
                                                                                                              SHERIFFS
                                                                             Mental-illness or
                                                                                                              DEPARTMENT
SAYON, SARA    224069801010     8    1/8/2019 14:53   1/8/2019 18:00   No    Intellectual-          2791469
                                                                                                              HARRIS
                                                                             disability
                                                                                                              COUNTY
                                                                                                              HOUSTON
RANDLE,
               216897901010     6     1/8/2019 0:46   1/8/2019 20:00   No    disruptive             2744212   POLICE
KENSIAH
                                                                                                              DEPARTMENT
THOMPSON,                                                                                                     LA PORTE
               206082701010
ANGELIC                        14     1/4/2019 4:55   1/8/2019 20:00   Yes                          1867447   POLICE
               207630201010
MARIE                                                                                                         DEPARTMENT
FORD,                                                                                                         HOUSTON
CHRISTOPHER    224147801010     6     1/7/2019 1:25    1/9/2019 2:00   Yes                          1944564   POLICE
ANDREW                                                                                                        DEPARTMENT
                                                                                                              PASADENA
GARCIA, ABEL   223620501010    16   12/14/2018 0:06    1/9/2019 2:00   Yes                          2911238   POLICE
                                                                                                              DEPARTMENT
                                                                                                              HOUSTON
GRIMES,
               223972701010     7     1/8/2019 9:50    1/9/2019 2:00   No    Medical-condition      2685990   POLICE
JAMARI A
                                                                                                              DEPARTMENT
                                                                                                              HOUSTON
RANDLE,
               222000201010     6     1/8/2019 0:46    1/9/2019 2:00   No    Medical-condition      2744212   POLICE
KENSIAH
                                                                                                              DEPARTMENT
                                                                                                              HOUSTON
MCCLENNON,                                                                   disruptive per hcso;
               223986401010     9    1/8/2019 11:20    1/9/2019 4:00   No                           2909498   POLICE
CHARLES                                                                      removed from court
                                                                                                              DEPARTMENT
DELASBOUR,                              12/24/2018                                                            CONSTABLE
               220007801010     4                      1/9/2019 7:00   Yes                          2942879
JOSEPH                                       12:59                                                            PCT 6




                                                  CONFIDENTIAL
                     Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 5 of 8



                                                                               Mental-illness or              HOUSTON
JAIMES,          223837001010
                                  4   1/8/2019 15:51     1/9/2019 7:00   No    Intellectual-        2977787   POLICE
HERIBERTO        224152001010
                                                                               disability                     DEPARTMENT
                                                                                                              JERSEY
                                                                               Mental-illness or
CABALLERO,                                                                                                    VILLAGE
                 224152301010     9   1/8/2019 15:51    1/9/2019 10:00   No    Intellectual-        2427179
HECTOR                                                                                                        POLICE
                                                                               disability
                                                                                                              DEPARTMENT
                                                                               Mental-illness or              HOUSTON
PARDUE,
                 224152101010     7   1/8/2019 16:41    1/9/2019 13:00   No    Intellectual-        2980385   POLICE
RICHARD
                                                                               disability                     DEPARTMENT
                                                                                                              HOUSTON
NUNEZ-ANGEL,
                 223172501010    13    1/9/2019 8:30    1/9/2019 16:00   No    Medical-condition    2970331   POLICE
JOSE REYES
                                                                                                              DEPARTMENT
                                                                               Defendant was                  HOUSTON
BLAND, DAVID     224160101010     4   1/8/2019 22:33    1/10/2019 4:00   No    removed from court    354275   POLICE
                                                                               - disruptive.                  DEPARTMENT
                                                                                                              HOUSTON
HILL, MICHELLE   224156901010     6    1/8/2019 0:40    1/10/2019 4:00   Yes                        2407468   POLICE
                                                                                                              DEPARTMENT
                                                                                                              METRO P. D.
STRANGE,
                 224160001010     3    1/9/2019 0:15    1/10/2019 4:00   No    Medical-condition    2980523   CITY OF
ESSENCE
                                                                                                              HOUSTON
                                                                               Mental-illness or              HOUSTON
CROPPER,
                 223645501010     7   1/9/2019 17:30    1/10/2019 7:00   No    Intellectual-        2406917   POLICE
CALLY LANE
                                                                               disability                     DEPARTMENT
                                                                                                              JACINTO CITY
WHITE, AARON
                 224164101010    12   1/9/2019 18:01   1/10/2019 10:00   No    Medical-condition    1609733   POLICE
KAMAU
                                                                                                              DEPARTMENT
BROWN,                                                                         Mental-illness or              METRO P. D.
ALEXANDER        224162901010     4    1/9/2019 9:58   1/10/2019 13:00   No    Intellectual-        1030203   CITY OF
EMERSON                                                                        disability                     HOUSTON
HENSON,                                                                                                       HOUSTON
                                                                               disruptive per
LARRY            224162701010    13   1/9/2019 11:12   1/10/2019 13:00   No                         1296411   POLICE
                                                                               Sheriff's Office
DARNELL                                                                                                       DEPARTMENT




                                                   CONFIDENTIAL
                    Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 6 of 8



                                                                                                              BAYTOWN
HUDNELL, JANE
                224171501010     6     1/9/2019 0:15    1/11/2019 2:00   No   Medical-condition     2814121   POLICE
ELLEN
                                                                                                              DEPARTMENT
                                                                                                              METRO P. D.
JACKSON,        223250501010
                                 3    1/10/2019 9:20    1/11/2019 2:00   No   UNCOOPERATIVE         2380485   CITY OF
XAVIER          223255101010
                                                                                                              HOUSTON
ABDALLA,                                                                                                      CONSTABLE
                224179901010     8   1/10/2019 20:51    1/11/2019 7:00   No   disruptive            2949461
KAREEM H                                                                                                      PCT 5
                                                                              Mental-illness or
                                                                                                              CONSTABLE
BRYANT, ERIC    224179301010     5   1/10/2019 20:00    1/11/2019 7:00   No   Intellectual-          188348
                                                                                                              PCT 6
                                                                              disability
                                                                                                              HOUSTON
FOGLE, SHARON
                224177801010     3   1/10/2019 15:56   1/11/2019 16:00   No   Disruptive            2920639   POLICE
LATRECE
                                                                                                              DEPARTMENT
                                                                                                              HOUSTON
DELAFOSSE,                                                                    Per HCSO, D was
                224178901010    14   1/10/2019 14:43   1/11/2019 18:00   No                         2980633   POLICE
CAMERON                                                                       combative.
                                                                                                              DEPARTMENT
                                                                              per hcso, is an                 HOUSTON
FAZ, JOAQUIN    224183801010    11   1/10/2019 19:33   1/11/2019 23:00   No   escape risk held in   2470309   POLICE
                                                                              segregation                     DEPARTMENT
                                                                                                              HOUSTON
DAY,                                                                          Per HCSO, D
                223259801010    15   1/11/2019 11:30    1/12/2019 2:00   No                         2233082   POLICE
ALEXANDER                                                                     disruptive
                                                                                                              DEPARTMENT
                                                                                                              HOUSTON
MILLER,
                224196001010     2   1/11/2019 16:27    1/12/2019 7:00   No   Medical-condition     1933152   POLICE
MELISSA
                                                                                                              DEPARTMENT
SUMMERS,                                                                                                      HOUSTON
ADRIAN          224191301010     4    1/11/2019 0:45   1/12/2019 10:00   No                         2905640   POLICE
JUERGEN                                                                                                       DEPARTMENT
                                                                                                              GALENA
WILLIAMS,
                218443001010     6    1/12/2019 1:30   1/12/2019 10:00   No   Medical-condition     2427895   PARK POLICE
TRISTIA MARY
                                                                                                              DEPARTMENT




                                                   CONFIDENTIAL
                    Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 7 of 8



                                                                                                             SHERIFFS
                224211001010                                                                                 DEPARTMENT
WHITED, TRACY                    5    1/12/2019 1:00   1/12/2019 23:00   No    Medical-condition   2980861
                224211101010                                                                                 HARRIS
                                                                                                             COUNTY
COMANCHE,                                                                                                    CONSTABLE
                223989701010     9   1/12/2019 16:21    1/13/2019 2:00   No    Medical-condition   732372
ELIZABETH                                                                                                    PCT 6
                                                                                                             SHERIFFS
MCGINNIS,                                                                                                    DEPARTMENT
                222441301010     9    1/12/2019 5:20    1/13/2019 4:00   No    per h               2868284
DARRION                                                                                                      HARRIS
                                                                                                             COUNTY
                                                                                                             HOUSTON
UGWUOZOR,
                224206901010    10    1/12/2019 2:45    1/13/2019 4:00   No    Medical-condition   2660899   POLICE
SUNDAY
                                                                                                             DEPARTMENT
CONNER,                                                                                                      CONSTABLE
                224212601010     9   1/12/2019 19:17    1/13/2019 7:00   No    MED/ MHU            2980868
SHANORA                                                                                                      PCT 6
                                                                                                             PASADENA
BARAJONA,
                218281401010    12    1/5/2019 12:49   1/13/2019 10:00   Yes                       2741856   POLICE
RAMON
                                                                                                             DEPARTMENT
                                                                                                             HOUSTON
HERNANDEZ,
                224207801010     5    1/12/2019 1:50   1/13/2019 10:00   No    Medical-condition   2980839   POLICE
ALBA D
                                                                                                             DEPARTMENT
                                                                                                             SHERIFFS
CANTERO, JOSE                                                                                                DEPARTMENT
                224215701010     4   1/12/2019 20:19   1/13/2019 13:00   No    Unc.                2788060
LUIS                                                                                                         HARRIS
                                                                                                             COUNTY
                                                                                                             SHERIFFS
BETTON-
                                                                                                             DEPARTMENT
VOUILTS,        212647801010     3   1/12/2019 20:04   1/13/2019 13:00   No    Medical-condition   2856440
                                                                                                             HARRIS
KALEENA
                                                                                                             COUNTY
                                                                                                             SOUTH
MENDEZ,                                                                                                      HOUSTON
                220810801010    16    1/13/2019 3:23   1/13/2019 13:00   No    Medical-condition   1188516
CHRISTOPHER                                                                                                  POLICE
                                                                                                             DEPARTMENT




                                                   CONFIDENTIAL
                   Case 4:16-cv-01414 Document 555 Filed in TXSD on 01/18/19 Page 8 of 8



HERNANDEZ,                                                                                                  HOUSTON
CLAUDIA        224217301010     6   1/12/2019 18:00   1/13/2019 16:00   No    Medical-condition   2385106   POLICE
ARACELI                                                                                                     DEPARTMENT
                                                                                                            HOUSTON
NGUYEN, DUNG
               224220801010     4   1/12/2019 17:38   1/13/2019 18:00   No    Medical-condition   2980902   POLICE
VAN
                                                                                                            DEPARTMENT
                                                                                                            SHERIFFS
                                                                                                            DEPARTMENT
WHITE, DANAE   224224001010    10    1/13/2018 3:30   1/13/2019 18:00   Yes                       2980917
                                                                                                            HARRIS
                                                                                                            COUNTY
MCNEAL,                                                                                                     HOUSTON
               223264501010
SAHARA                          7   1/12/2019 23:37   1/13/2019 20:00   No    Medical-condition   2112084   POLICE
               223045801010
TINESSA                                                                                                     DEPARTMENT




                                                  CONFIDENTIAL
